In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal, as limited by a letter dated April 10, 2008, is from so much of an order of disposition of the Family Court, Kings County (Elkins, J.), dated August 17, 2007, as, upon a fact-finding order of the same court (McLeod, J.), dated July 12, 2007, made after a hearing, finding that the appellant committed acts which, if committed by an adult, would have constituted the crimes of attempted assault in the third degree and menacing in third degree, adjudicated him to be a juvenile delinquent. The appeal brings up for review the fact-finding order dated July 12, 2007.
Ordered that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792, 793 [1987]), we find it was legally sufficient to establish that the appellant committed acts, which, if committed by an adult, would have constituted the crimes of attempted assault in the third degree and menacing in the third degree (Matter of Tiffany M., 24 AD3d 556 [2005]). Moreover, resolution of issues of credibility is primarily a matter to be determined by the finder of fact, which saw and heard the witnesses, and its determination should be accorded great deference on appeal (see Matter of Christian M., 37 AD3d 834 [2007]; Matter of Donnell W., 20 AD3d 431 [2005]; Matter of Jean C., 12 AD3d 440 [2003]). Upon the exercise of our factual review power, we are satisfied that the findings of fact were not against the weight of the evidence (see Matter of Rony D., 34 AD3d 801 [2006]; Matter of Rosario S., 18 AD3d 563 [2005]). Skelos, J.P., Ritter, Florio and Dickerson, JJ., concur.